DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments

Based upon the most recently submitted amendment and remarks, the examiner notes the claimed ‘encoding mode’ is characterized by any of a particular encoding rate, bandwidth, channel allocation, or defined manner of obtaining target lsf at the encoder.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,6,11 and their respective depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1,6,11, it is not clear if the second recitation of ‘a parameter value’ is the same parameter value as the first recitation of ‘a parameter value’ as respectively recited in each of claims 1,6,11. 

As per claims 1,6,11, it is not clear if the ‘calculating a weighting factor…’ step is recited in the alternative, or is positively recited, further noting that, if positively recited, it is not clear how to read ‘the original line spectral frequency parameter’ and ‘a target original line spectral frequency parameter’ (lines 19-21 of claim 1) in the situation where those elements are not selected, noting they are recited in the alternative earlier in the claim.

	As per claims 2,7,12, it is not clear how to read the parameter value, energy spectrum and weighting factor satisfying the equation cited in claim 2.  It is not clear if this function is actually used in the method, or if the claim recites that the parameter value, energy spectrum and weighting factor could comprise combinations of values that would satisfy the recited equation.
As per claim 3,8,13, it is not clear how to read encoding rate and channel number as used these claims as those terms are only recited in the alternative in parent claim 1.
As per claims 4,5,9,10,14,15, it is not clear how to read encoding rate and channel number and manner of obtaining… as recited in these claims as those terms are only recited in the alternative in parent claim 1. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following claims including claim 1,6,11, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yang et al (US 20110295598 A1).

As per claim 1, Yang discloses a method for determining a weighting factor during stereo signal encoding, comprising: 
determining, based on an encoding mode of a to-be-encoded signal in a stereo signal and a correspondence between an encoding mode and a parameter value (the series of processing stages  in fig. 18 define a correspondence between the mode/manner of obtaining parameter values CPH10a based on target line spectral frequency parameter output from QLH10) , a parameter value (output of GCH10) corresponding to the encoding mode of the to-be-encoded signal, wherein the encoding mode comprises at least one of the following encoding modes: 
an encoding rate (not mapped as recited in the alternative), or
an encoding bandwidth (not mapped as recited in the alternative), or
 	a channel number (not mapped as recited in the alternative), or 
a manner of obtaining a target line spectral frequency parameter of the to-be-encoded signal, wherein the manner of obtaining the target line spectral frequency parameter of the to- be-encoded signal comprises at least one of: 
obtaining the target line spectral frequency parameter (output of QLH10) of the to-be-encoded signal by quantizing (QLH10, fig. 13) an original line spectral frequency parameter of the to-be-encoded signal (output of XFH10) or,
 obtaining the target line spectral frequency parameter of the to-be-encoded signal through prediction (not mapped as recited in the alternative), 

calculating a weighting factor (CPH10b) based on the parameter value corresponding to the encoding mode of the to-be-encoded signal (as it is based on the parameter value which is based on the encoding mode as explained above) and an energy spectrum of a linear prediction filter (IXH10) corresponding to/receiving input from the original line spectral frequency parameter of the to-be-encoded signal (output of XFH10), 
wherein the weighting factor (CPH10b) is for calculating a distance between the original line spectral frequency parameters (output of XFH10 at the encoder in fig. 18 produces corresponding parameters output from IXH20 at the decoder in fig. 20) and a target original line spectral frequency parameter (SDH10 in fig. 20), where CPH10b calculates a distance because it is applied to the gain stage GH10 which directly corresponds to the distance between the output of FSH20(which corresponds to the original line spectral frequency parameters), and the output of GH10, because it applied a gain, which is a direct indication of the distance between the input of the gain stage and its output.


As per claims 6,11, an apparatus for determining a weighting factor during stereo signal encoding, comprising: 
at least one processor (the apparatus described in the figures cited in the claim 1 rejection requires a processor and nontransitory computer readable storage medium and software/instructions in order to implement the cited functions); and 
a memory storing computer executable instructions for execution by the at least one processor (cited above),
 wherein the computer executable instructions instruct the at least one processor to: 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,7,12 and their respective depending claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20110295598 A1) as applied to claims 1,6,11.

As per claim 2,7,12, Yang discloses the use of a parameter value, and energy spectrum and weighting factor but does not disclose every possible combination of values that those could achieve.  It would have been obvious as a matter of design choice that the various signaling bands and quantization levels could be moved around to accommodate the particular communication channels being used by the codec, resulting in many different combinations of values for each of those variables, where the values comprise combinations that further meet the equation cited in claim 2, noting that LSF and Wi are not limited to any particular values and as such there are many combinations of values that will satisfy the equation cited in claim 2.


Allowable Subject Matter

Claims 3-5,8-10,13-15 would be objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims assuming the 112 rejections are overcome without significantly changing the scope of the claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.


The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
March 24, 2022